DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4/27/2021 has been placed of record in the file.
Claims 1, 5, 7, 8, 21, and 22 have been amended.
Claim 4 has been canceled.
The objection to the drawings is withdrawn in view of the amendment.
The objection to claims 1-3 and 5-9 is withdrawn in view of the amendment.
Claims 1-3, 5-9, 21, and 22 are pending.
The applicant’s arguments with respect to claims 1-3, 5-9, 21, and 22 have been fully considered but they are not persuasive as discussed below.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 5-9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ducatel et al. (U.S. Patent Application Publication Number 2018/0225466), hereinafter referred .
Ducatel disclosed techniques for resource access control using a blockchain data structure.  In an analogous art, Karame disclosed techniques for controlling access to resources using blockchain smart contracts.  Both systems are directed toward the utilization of blockchain for resource access control.
Regarding claim 1, Ducatel discloses a permission control method for a blockchain, comprising: writing a preset correspondence between account roles and permissions into storage (paragraph 33, role definition stored); determining a role of a target account configured to a user node to be added to the blockchain (paragraph 33, generates consumer record and transaction includes identification of role); controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account (paragraph 35, grants access in accordance with permissions); receiving a request information sent by the user node, wherein the request information at least comprises an account address of the target account and user identification information; determining a role of the target account according to the user identification information in the request information; and issuing information including the account address and role of the target account to the blockchain network, wherein the information including the account address and role of the target account is used for writing the role of the target account into an account attribute corresponding to the account address of the target account, and the account attribute at least comprises: a permission information field including the role of the target account (paragraph 33, consumer requests authorization, and generates transaction for blockchain, and transaction includes identification of role, and paragraph 26, access control permissions).

Regarding claim 2, the combination of Ducatel and Karame discloses wherein the step of writing a preset correspondence between account roles and permissions into a block of a blockchain comprises: writing the correspondence as an account attribute of a special account into a genesis block, wherein an account address of the special account is a preset address, and the account attribute at least comprises: a permission information field including the correspondence (Karame, paragraph 56, access control stored in smart contracts, and Ducatel, paragraph 26, access control permissions, where the use of the genesis block is further obvious as one of ordinary skill would have known to write the first correspondence into the first block in order to initiate the particular chain for the correspondence).
Regarding claim 3, the combination of Ducatel and Karame discloses changing the preset correspondence between account roles and permissions; and issuing the changed correspondence between account roles and permissions to the blockchain network, so as to store the changed correspondence between account roles and permissions in a newly created block of 
Regarding claim 5, the combination of Ducatel and Karame discloses wherein the step of controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account comprises: acquiring an account address of the target account when receiving a P2P connection establishment request sent by the user node configured with the target account; acquiring, according to the account address of the target account, an account attribute corresponding to the account address of the target account from a blockchain; acquiring a preset correspondence between roles and permissions from a block of the blockchain; determining a permission of the target account according to a permission information field in the account attribute corresponding to the account address of the target account, and the correspondence; and establishing a P2P connection with the user node when the permission of the target account comprises accessing a blockchain network (Ducatel, paragraph 35, identification of consumer record, and accesses role identification, and grants access in accordance with permissions, and paragraph 26, access to send and receive data).
Regarding claim 6, the combination of Ducatel and Karame discloses wherein the step of controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account comprises: determining, after the user node accesses the blockchain network, whether the target account has the permission to synchronize blockchain data according to a permission information field in the account attribute corresponding to the account address of the target account, and the correspondence; and sending, when the permission of the target account comprises synchronizing blockchain data, to the user node an inventory message including a hash value of a block in the blockchain, the inventory 
Regarding claim 7, the combination of Ducatel and Karame discloses wherein the step of controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account comprises: determining, when a new block or transaction needs to be sent to the user node, whether to send the new block or transaction to the user node according to the permission of the target account (Ducatel, paragraph 26, access to read data).
Regarding claim 8, the combination of Ducatel and Karame discloses wherein the step of controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account comprises: determining, when receiving a new block or transaction sent by the user node, whether to process the new block or transaction sent by the user node according to the permission of the target account (Ducatel, paragraph 26, access to write data).
Regarding claim 9, the combination of Ducatel and Karame discloses wherein the step of controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account comprises: determining, according to the correspondence and the role of the target account, an access permission of the target account to blockchain data, wherein the access permission comprises: a permission of accessing all data of the blockchain, a permission of accessing data of a current group, and a permission of accessing data related to a current account (Ducatel, paragraph 26, access control permissions are for particular consumer or class of consumer).
Regarding claim 21, Ducatel discloses a non-transitory computer readable storage medium, comprising one or more programs for performing a permission control method for a blockchain comprising: writing a preset correspondence between account roles and permissions into storage (paragraph 33, role definition stored); determining a role of a target account configured to a user node to be added to the blockchain (paragraph 33, generates consumer record and transaction includes identification of role); controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account (paragraph 35, grants access in accordance with permissions); receiving a request information sent by the user node, wherein the request information at least comprises an account address of the target account and user identification information; determining a role of the target account according to the user identification information in the request information; and issuing information including the account address and role of the target account to the blockchain network, wherein the information including the account address and role of the target account is used for writing the role of the target account into an account attribute corresponding to the account address of the target account, and the account attribute at least comprises: a permission information field including the role of the target account (paragraph 33, consumer requests authorization, and generates transaction for blockchain, and transaction includes identification of role, and paragraph 26, access control permissions).
Ducatel does not explicitly state that the storage is a block of a blockchain.  However, allowing the resource provider to store its policy data via blockchain was well known in the art as evidenced by Karame.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ducatel by adding the ability that the storage is a block of a 
Regarding claim 22, Ducatel discloses a node device, comprising: a storage storing computer program; and one or more processors configured to execute the program in the storage to perform a permission control method for a blockchain comprising: writing a preset correspondence between account roles and permissions into storage (paragraph 33, role definition stored); determining a role of a target account configured to a user node to be added to the blockchain (paragraph 33, generates consumer record and transaction includes identification of role); controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account (paragraph 35, grants access in accordance with permissions); receiving a request information sent by the user node, wherein the request information at least comprises an account address of the target account and user identification information; determining a role of the target account according to the user identification information in the request information; and issuing information including the account address and role of the target account to the blockchain network, wherein the information including the account address and role of the target account is used for writing the role of the target account into an account attribute corresponding to the account address of the target account, and the account attribute at least comprises: a permission information field including the role of the target account (paragraph 33, consumer requests authorization, and generates transaction for blockchain, and transaction includes identification of role, and paragraph 26, access control permissions).
.

Response to Arguments
12.	In the remarks, the applicant has argued:
<Argument 1>
The combination of Ducatel and Karame does not disclose the features of independent claim 1 because it does not disclose “receiving a request information sent by the user node, wherein the request information at least comprises an account address of the target account and user identification information; determining a role of the target account according to the user identification information in the request information; and issuing information including the account address and role of the target account to the blockchain network, wherein the information including the account address and role of the target account is used for writing the role of the target account into an account attribute corresponding to the account address of the target account, and the account 
13.	In response to argument 1, the combination of Ducatel and Karame does disclose the features as recited in claim 1.  The rejection cites Ducatel, paragraph 33, which shows that in response to the consumer requesting authorization, a transaction for the blockchain is generated, where the transaction includes an identification of the role.  The rejection also cites Ducatel, paragraph 26, which further defines the access control permissions.  These citations are seen to meet the limitation at hand as the consumer is assigned a role definition which is then included in the blockchain transaction.
14.	The applicant argues that in the present invention “role differentiation and permission setting are performed on different user nodes configured with different accounts, so that the user nodes configured with different accounts have different permissions…”.  However, Ducatel clearly states the use of different roles for different consumers or different classes of consumers.  See again Ducatel, paragraph 26.  The applicant also argues that in the present invention “the blockchain has control capabilities”.  Similary, both Ducatel and Karame have been shown to store access control permissions and use the blockchain to manage related transactions.  Even more so, Karame has been shown to teach the use of a blockchain node to evaluate access control decisions.  See again Karame, paragraph 56, as cited in the above rejection.
15.	Further, the applicant states “in Ducatel, the role identification of a user is stored in the blockchain by generating a transaction, and there is no authority control on the behavior and operation of the blockchain itself”.  Separate from the discussion of the previous paragraph, which seems relevant to this statement, it is not clear where the concept of “authority control on the behavior and operation of the blockchain itself” appears in the claim language.  Here the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493